In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-19-00461-CV
                 ___________________________

IN RE METROPLEX, LLC D/B/A METROPLEX CHRYSLER DODGE JEEP
   RAM FIAT LLC, AND CLARENCE FOSTER AND DANIEL WHITE,
DERIVATIVELY ON BEHALF OF METROPLEX CHRYSLER DODGE JEEP
                   RAM FIAT LLC., Relators




                         Original Proceeding
                   Trial Court No. 236-309611-19


            Before Sudderth, C.J.; Gabriel and Wallach, JJ.
                 Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: January 8, 2020




                                         2